 DISTRICT 65, RETAIL,WHLSE. & DEPT. STORE UNION615It is further recommended that the Board order that the result of the election con-ducted on April 16, 1965, in Case No. 1-RC-8286, be set aside, and direct theRegional Director for Region 1 to conduct a new election at such time as the RegionalDirector advises the Board that the effects of Respondent's unlawful conduct havebeen dissipated.It is further recommended that, unless Respondent shall, within the prescribedperiod, notify the said Regional Director that it will comply with the foregoing Rec-ommended Order, the National Labor Relations Board issue its Order requiring theRespondent to take the aforesaid action.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in United Shoe Workers of America,AFL-CIO, or any other labor organization, of in any manner interfere with,restrain, or coerce our employees in the exercise of their rights to self-organiza-tion, to form, join, or assist said labor organization, or any other labororganization.WE WILL NOT interrogate our employees, or threaten them with discharge orother adverse consequences because of their activities on behalf of said labororganization, or any other labor organization.WE WILL NOT in any like or similar manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization, to form, join,or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.WE WILL offer Maurice Fournier immediate and full reinstatement to his for-mer or substantially equivalent position, without prejudice to his seniority or,other rights and privileges, and make him whole for any loss of earnings hemay have suffered by reason of the discrimination against him.LYN-FLEXINDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presentlyserving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act, and the Universal Military Training and'Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, TelephoneNo. 223-3358.District 65, Retail,Wholesale & Department StoreUnion, AFL-CIO,and B.Brown Associates,Inc., The St.John Associates,Inc., Columbia Letter Co.,Inc., and Mail&Media,Inc.CasesNos.2-CB-4224,2-CB-4225,2-CB-4226,and 2-CB-4228.March 11, 1966DECISION AND ORDEROn September 29, 1965, Trial Examiner Boyd Leedom issued hisDecision in the above-entitled proceeding, finding that Respondent had157 NLRB No. 52. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.]'1 Thus we conclude,upon viewing the circumstances of each case in the totality of therecord, that Respondent's describedconduct constitutedrestraintand coercion of employeesin the exerciseof rights guaranteedthem under Section7 of the Act. (See, in additionto authorities cited by theTrial Examiner,N.L.R.B. v. Local140,United FurnitureWorkers ofAmerica, C70,at al.(BrooklynSpring Corp.),233 F. 2d 539, 540-541 (C.A.2).)In our resolutionof this matter,it has beennecessaryto considerthe entirety ofthe TrialExaminer'srationale, and we particularly do not rely on the Trial Examiner's"best result" theory or his related discussion respecting administrative "workloads."TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEOn separate but essentially identical charges filed in March 1965, by the above-named Charging Parties, and a consolidated complaint dated April 20, issued thereon,this case was tried before Trial Examiner Boyd Leedom in New York City on July 19and 20, 1965.The complaint alleges that on stated dates Respondent through named organizersand groups of other agents and representatives ranging in numbers from 15 to 30, vio-lated Sections 8(b) (1) (A) and 2(6) and (7) of the National Labor Relations Act, asamended, by entering the premises of the various Charging Parties without permission,going to areas where employees were at work, refusing to leave when requested by theemployers, and interfering with the performance of work being done there, thus dis-rupting production; and by distributing Respondents' organizing literature and solicit-ing from the employees visited, their signatures on cards designating Respondent astheir collective-bargaining agent.With respect to the Charging Parties St. Jahn andMail & Media the complaint alleges also that the Respondent during the visits to thesepremises warned the employees of physical violence, and with respect to Mail & Mediathreatened the employees with plant shutdown if they failed to sign such cards.There is no substantial dispute that Respondent through separate groups of itsrepresentatives ranging from at least 10 upward, entered the premises of each of theCharging Parties without permission during working time and, through the individualsin the groups, went to the work stations of employees of the said employers and whilethe employees were engaged in their regular work, by oral request and presentation ofliterature and membership cards, solicited the employees' support of, and member-ship in, the Union.While there is no substantial dispute as to these facts (and theyreally encompass the basic issue in the case) there is a direct conflict in the evidenceas to just what was said and done by the uninvited visitors in their organizationalefforts at two of the plants.There is testimony of threatened violence and workstoppages bearing on the coercive effect of the visits on the employees of these two ofthe Charging Parties.And there are variations as to details, i.e , the numbers ofpeople in the groups, how they moved, and what they said, in testimony of witnesses(relating the same general story) as to all four employers' premises.Respondent by its answer and in its argument denies that there were any threats ofviolence or work stoppage, or other coercive conduct, constituting a violation of theAct as charged.Conceding,arguendoonly, that while its entry of the premises with-out permission in the manner it employed as hereinbefore briefly described, may have DISTRICT 65, RETAIL, WHLSE. & DEPT. STORE UNION617violated some right of the employer such as the right of freedom from trespass,Respondent contends its conduct was not violative of the Act, as alleged, or otherwise,but was merely a proper exercise of its right to organize guaranteed under the Act.Counsel for the General Counsel and for the Respondent argued orally at the endof the case, and counsel for the Charging Parties submitted a written brief.Upon_the entire record, including arguments of counsel, and the brief filed, and my obser-vation of the demeanor of the witnesses, I make the following findings of fact andconclusions of law, and for the reasons hereinafter set forth, conclude that Respondentdid violate the Act as alleged.FINDINGS OF FACT AND CONCLUSIONS OF LAWI find as facts the allegations of the complaint as to the nature and volume of busi-nessdone by each of the Charging Parties, all of such allegations being admitted byRespondent, and therefore conclude that, within the meaning of the Act, the ChargingParties are employers engaged in commerce and that the National Labor RelationsBoard therefore has jurisdiction over this matter.I also find and conclude that the Respondent Union is a labor organization, a matteralso notin dispute.Other Facts Not in DisputeThe parties have stipulated, and I find and conclude, that at all times material to theissuesin this proceeding Nat Rogers, Nat Nattman, Henry Hamilton, and JamesRose wereorganizersemployed by Respondent. I also find and conclude on credibleevidence, not in dispute, that all of the persons who accompanied the organizersnamed above, in their visits to the premises of the four Charging Parties, were eithermembers of Respondent Union or if not members were at all times and placessignifi-cant in the resolution of this matter, persons acting for and on behalf of Respondent.I find and conclude that on March 24, 1965, when Nat Nattman, and the group ofother persons, engaged in the effort to organize the employees of B. Brown Associates,Inc., they entered the premises of the employer without invitation or permission, andafter entering went to the work stations of various of the employees, remained therefor brief periods, as hereinafter appears, against the will and over the protest of theemployer, and while at such work stations either engaged the employees in conversa-tion, or gained their attention while informing the employees either orally, or byhanding out literature, concerning the Union, and as I find and conclude, in thismanner prevented the employees from engaging in their normal work.On the basisof credible evidence not in dispute, I make the same finding with respect to the visit ofHenry Hamilton and his associates to the premises of St. John's Associates, Inc.; andof the visit of James Rose, and his associates, to the premises of Columbia Letter Co.,Inc., both on March 26, 1965; and of Nat Rogers, and his associates, in their visit tothe premises of Mail & Media, Inc., on March 29, 1965. That is to say, on the basisof credible evidence not in dispute, I find and conclude that each such organizer,accompanied by a sizable group of other persons acting with the organizer for and onbehalf of the Respondent in its organizational effort, entered the premises of theemployer named, without invitation or permission, and having entered went to thework stations of various employees, or remained there, against the will and over theprotest of the employer and either carried on conversations with the employees orgained their attention by informing them either orally or by handing out literature,concerning the Union, seeking employee support, and in this manner prevented theemployees from carrying on their normal work.I find and conclude from credible evidence, and there is no substantial dispute, thatthe organizational efforts made by Respondent on the premises of the four employersnamed, and on the dates stated, were made pursuant to a general plan of Respondentto organize the unorganized shops in the direct mail industry in certain areas of NewYork City, with designated organizers having responsibility for the unorganized shopswithin his "target area," utilizing as helpers groups of members of the Union employedin the organized shops within the area. Part of Respondent's organizing plan, as Ifind and conclude from credible evidence, involved a period beginning March 16,1965, when the executive council of District 65 authorized the plan, and May 1, 1965,when Respondent's contracts with the organized employers terminated. I further findand conclude that the method settled upon by Respondent, and utilized, and applied'with respect to the four employers here involved, provided for the members of the-Union employed in the organized shops to take several hours, up to 1 day, off fromtheir regular employment and to spread in force to their target shops, where theysimply walked in and talked to both workers and employers; and further, that a partof the plan was to return to the target shopsagainand again in the effort to gain thesupport of the employees there. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDImake these findings concerning the general plan of Respondent to organize theshops within the area, including the four Charging Parties in this case,in part on thetestimony of the witnesses James Rose, Henry Hamilton, and Nat Rogers, and onCharging Parties' Exhibit 1, the March 1965 issue of The 65er,particularly a story onpage 1 with the headline"GC Votes; One Day Off"; a story on page 4, column 4 bear-ing the headline"Workers from 101 W.37th Take a Day Off"; and a story on thelast page of the exhibit bearing the headline "Stop-Work Meetings to Intensify StrikeDrive."The 65er is a monthly newspaper published by Respondent.As indicated it wasoffered in evidence by the Charging Parties, is relied on by the General Counsel, andthere was no objection to its admission in evidence by Respondent.Counsel forRespondent did interpose objection to the consideration of the story concerning theworkers from 101 West 37th Street inasmuch as they were not involved in this action.I do not, however, consider that story as an indication that the general plan adoptedby District 65 was limited to 101 West 37th Street, and treat it as an illustration ofthe method employed under the general plan, particularly inasmuch as the methodthere described coincides so closely to the method used with respect to the fouremployers here involved as established by the evidence.The text of the union litera-ture left on the premises,and with the employees,introduced as exhibits in the case,is further evidence that Respondent's overall organizational plan was as here described.I also base these findings as to the general plan of organization adopted by District 65,in part on the facts in this case in that they reveal,in four separate instances,imple-mentation of a purpose closely similar to the union plan for organization revealed inthe evidence.These cases are the proof of the pudding.As previously indicated the number of people within each group that visited thefour employers,and testimony as to just what they did and said after they entered thepremises,varies.These facts in each case must be determined from conflicting evi-dence.Each visit is dealt with separately.1.Respondent's visit to B. Brown Associates, Inc.Nat Nattman was the full-time organizer of Respondent who went with the groupon March 24,1965, to the premises of B. Brown Associates,Inc., in the effort toorganize its employees.Neither Nattman nor any other witness was called by Re-spondent to testify as to just what the people in the group did or said during such visit.The findings and conclusions made in this respect are therefore necessarily drawnfrom the testimony of witnesses called by the General Counsel.These witnesses areAnthony Walsh, Evelyn Lussiti, John Gedc,Rosetta Garfield,and Gordon Fladger.I credit the testimony of all of these witnesses who were members of the staff of B.Brown,performing their usual duties when the visitors from Respondent arrived onthe scene.All made a favorable impression on the witness stand as they sought torelate the details of what occurred.From their testimony I find that about 11 o'clock in the morning not less than 25men and women representing Respondent entered the work area of B. Brown'spremises, fanned throughout the plant,moving quickly to the work stations of theemployeesI reconcile the varying descriptions of the pace at which the visitorsmoved between"normal" and "not fast" on the one hand,and on the other, "these menflashed past me" and "all these people were running in,"by adopting the language ofanother witness who said the visitors "came swarming in." I find that the witness whotestified that this created "a panic scene" was indulging in some exaggeration due nodoubt to her natural excitement,but her characterization may not have been greatlyinaccurate as I do find that there was an unusual commotion caused by a sudden,unannounced visit.There was loud talking by the visitors,but no shouting. I findthat Nattman told an employee of B. Brown that he, Nattman,was looking for per-mission to allow the visitors to distribute leaflets in the shop,that he was there toorganize the employees in behalf of District 65When told he had to get his peopleout of the shop he "haggled for a little bit."He or some other unidentified memberof the visiting group said"You can'tdo anything about it,if you want you can callthe police "The visitors went to the various employees and advised them concerning the Unionand handed them union literature.They were asked repeatedly,not less than four orfive times to leave, but did not leave immediately and only reluctantly.I find thatapproximately 20 minutes elapsed from the time they first entered until the greatmajority of them had left.During this period and for as much as 15 minutes afterthe last visitor had gone virtually no work was done on the premises of B. Brown andproduction came to a standstill.Because of the excitement caused by the visit andthe lingering interest in it, I find that production was below normal for an additionalperiod that cannot be fixed with any accuracy from the evidence in this case. DISTRICT 65, RETAIL, WHLSE. & DEPT. STORE UNION619I find that the visitors to the premises of B. Brown engaged in no violent acts, madeno threats of violence to any of the employees or the employers, and said nothing thatcould be interpreted as being directly intimidating or coercive. I find and conclude,however, for reasons hereafter appearing, that the total conduct of Respondent in thisvisit by its representatives to the establishment of B. Brown Associates, Inc., did coercethe employees within the meaning of Section 8(b) (1) (A) of the Act.2.The visit to The Saint John Associates, Inc.The full-time organizer of Respondent who visited the premises of The Saint JohnAssociates, Inc., with a group of other representatives of Respondent, was HenryHamilton.He was called to testify by Respondent, and testified at some length, as tojust what occurred when he and his group visited the premises on March 26, 1965.The findings here made as to what occurred and what was said on this visit are basedon his testimony and the testimony of witnesses called by the General Counsel. TheseareMarcine Christoverson and Charles E. Spannus, both vice presidents of SaintJohn, Susan Keenan, Goldie Pomerancz, Mae Boswell, and Elvira Ordonez, membersof the staff of Saint John, who with the two vice presidents were on the premises attheir usual duties when Respondent's representatives arrived. I find that the six wit-nesses last named were credible witnesses, giving an impression as they testified of asincere effort to relate what they observed and heard in a somewhat exciting situation.To the extent that the testimony of the witness Henry Hamilton conflicts with thecomposite picture revealed in the testimony of the six witnesses called by the GeneralCounsel, I discredit the testimony of Hamilton for reasons appearing hereafter.I find and conclude from the evidence that the representatives of Respondent whovisited the premises of Saint John utilized a method substantially the same as thatoutlined with respect to the visit of the other group representing Respondent in thevisit to the premises of B. Brown Associates, Inc.That is to say, a group of Respond-ent's representatives consisting of not less than 25 men and women, and probablymore than 25, came to the premises unannounced and uninvited, went to the work sta-tions of the employees and importuned them to support and join the Union, refusingto leave when first asked to leave. In addition to carrying on their organizationaleffort in essentially the manner used by the other group, these representatives ofRespondent engaged in certain other conduct and made other. statements that lendadditional support to the General Counsel's case.Here, as a.group of about 20 men and women representing Respondent, came offthe elevator at the front of Saint John's premises, another group approached the workareas by a freight elevator and stairway at the rear of the building.This latter groupconsisted of about 12 men.Marcine Christoverson, vice president of Saint John,accosted the group approaching from the rear and in her effort to keep them fromentering the premises, stood in a small hallway or entry approximately 4 feet wideand 6 feet long and placed her hand against a shelf on one of the walls, seeking toblock the passageway. She testified that she was immediately shoved aside, bodily.This statement was denied by Hamilton, who was one of the men in this group, but itiscredited notwithstanding his denialThese men proceeded directly to the workstations of Saint John's employees, creating a commotion, saying in voices loud enoughto be heard throughout much of the working area, that they represented the Union,that they had a war on poverty under progress and that they were going to unionizethe establishment because it was a very cheap house, with prices below competitiveorganized companies.I also credit the testimony that these representatives ofRespondent told the typists working there that unless they joined the Union a picketline would be put up that would put Saint John's out of business. I credit the testi-mony of Christoverson that as she sought, with the help of other employees of SaintJohn's, to usher the men out of the premises, she placed her hands on one of them,Hamilton, pushing or "easing" him out-and that he remarked "if you don't take yourhand off me I'll have you arrested for assault" and that this frightened her.While entry to the premises was being made at the rear door as stated, the otherrepresentatives of Respondent who had gained access to the entryway at the front ofthe establishment by the elevators, went through one door not closed, into the workingarea notwithstanding Vice President Spannus had met them and sought to preventtheir entrance.When told that Spannus would call the police if they did not leave,they left.Their visit however was noisy and they had managed to spread to variousworking areas and had sought to engage Spannus in an argument before leaving. Thevisitors had left reluctantly, and remained approximately 20 minutes in this first visit,which had occurred about 10.30 in the morning.During the visitors' stay and for aperiod extending to lunchtime all productive work came to a virtual standstill.During 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe afternoon of the same day, another group representing Respondent,consisting of10 or 12 people returned but upon the insistence of Spannus left after being thereapproximately 5 minutes.On the following Monday two representatives of Respondent came to the premisesagain and asked of Spannus authority to talk with the employees. Spannus advisedthem that it was impossible for them to arrange for time during working hours. Theyleft and in about 15 minutes another group of about 15 to 25 men and womenappeared again in the hallway from the front elevators.One of this group sought aconference with Spannus who indicated that under no circumstances would he talkwith the group or any other representative at that timeHe suggested that a letter bewritten and that Saint John would then contact their counsel. I credit the testimonythat as the group was leaving one of them said substantially this "We'll be back, thisisn't such a tough place to get into." I credit the testimony of the witness MaeBoswell, a typist for Saint John, to the effect that the manner in which the representa-tives of Respondent approached her and conducted themselves during their visit,frightened her, in that she thought they might do her bodily harm or force her to jointhe Union or quit her job because she would not join the Union, also that she was con-cerned about coming to work on the following Monday and contacted her husbandsuggesting that he come down and make sure that no one would bother her. I alsocredit the testimony of Elvira Ordonez, of Saint John's staff, that as she was about totake the rear elevator from the fifth floor to return to the fourth floor someone in thegroup of Respondent's representatives coming off the elevator at the rear of thebuilding said in substance "God bless the union and we have a first aid station foryou," and that this frightened her; and I find that it could be heard by other employ-ees in the area, and infer it would, and was calculated to, frighten them.The witnessHenry Hamilton, called by Respondent as hereinbefore stated, denied that anythingwas said or done by the group with whom he visited the premises that could reason-ably be interpreted to constitute a threat of either physical harm or coercion.Hecharacterized all that was said and done as "friendly" pointing out that in all organi-zational efforts it is necessary to befriend the employees from whom support is sought.He testified that all that was said merely indicated that better working conditions pre-vailed in union shops.He denied Christoverson's testimony that when she touchedhim he told her to take her hands off or he would have her arrested for assault, andtestified that she "grabbed" him and he asked her to please take her hand offHetestified further that they got nothing but a friendly reception from the employeesand indicated most of the employees were amazed at the good working conditions pre-vailing at organized plants about which the visitors informed Saint John's employees.As previously indicated I discredit this witness where his story conflicts with the,other witnesses testifying concerning this visit. I do so because the witness repeatedly'gave unresponsive answers to simple questions in his effort to minimize the number-of people in the group visiting Saint John's premises, and to justify the method utilizedof entering the premises without permission.He was evasive as to his knowledge ofthe general plan of District 65 to organize unorganized plants by the method he wasutilizing, and whether other groups werevisitingother unorganized plants.Therecord clearly reveals that Hamilton was not a forthright witness.On the basis of the evidence, I find and conclude that apart from the coercive effectof this visit as previously found with respect to the visit of the other group ofRespondent's representatives to the firm of B. Brown, and on the same grounds, forreasons hereafter stated, representatives of Respondent who visited the premises ofSaint John in addition made statements that were directly coercive of the employeeswithin the meaning of Section 8(b) (1) (A) of the Act in that they could reasonablybe interpreted as threats of physical harm or possible loss of employment for failure'to support the Union.3.The visit to the premises of Columbia Letter Co., Inc.Respondent's paid organizer who sought to organize the Charging Party, ColumbiaLetter Co., Inc., on March 26, 1965, along with other representatives of Respondent,was James Rose. The findings here made as to the action that occurred and state-ments that were made in this organizational effort are based on the testimony of JamesRose and four members of the staff of Columbia Letter-Richard Pike, vice presidentand plant manager, Phyllis Baer, bookkeeper and receptionist, Ira Cader, utility man,and Florence Moeller, a supervisor in typing and inserting.While there is varianceas to detail, there is no serious dispute in the testimony as to what occurred, not evenin the testimony of Rose.I find and conclude from the testimony of these witnesses that sometime between 10and 11 o'clock in the morning of March 26 a group of approximately 15 people repre-senting Respondent were observed by Baer, receptionist, approaching the receiving DISTRICT 65, RETAIL,WHLSE. & DEPT. STORE UNION621and shipping area.When she asked one of the first three she observed what theywanted he answered"I know where I am going."They and thebalance of the largergroup then all went directly to the shipping and receiving department.The receptionist not knowing who the people were or what was their purpose,became frightened and looked for the plant manager, Pike.He was not in his officebut she then observed him in the work area talking-yelling she testified-with thevisitors and making motions that she interpreted to be directions to the visitors to getout.While this witness testified that Pike was yelling,I find from the testimony ofother witnesses that there was no general shouting and that on the contrary the mem-bers of the organizing group moved without excessive noise about the business ofgoing to the employees where they were working and passing out union literature. Onthe admission of Rose no permission was sought before his group entered the premises,they hadno permission and were uninvited as in all of the four visitations.Duringtheirstay, which probably didnot last more than 15 minutes,work stopped.Whenthe witness Cader sought to halt the advance of the visitors,believing they were agroup looking for space occupied by a Spanish language newspaper in the samebuilding, and could not understand English,they ignored him and one called out"this is a public place."The visitcreated general confusion,and the impression in the mind of FlorenceMoeller that "something was wrong,"it prompted the witness Cader to call out to the,plantmanager to telephone for the police,and, as previously stated, frightened thereceptionist Baer.From these circumstances I infer that other employees presentwere disturbed and frightened by the visitors.As Rose testified after "this fellow"(apparently referring to Plant ManagerPike)repeatedly advised Rose and his group,to "get out,get out" the visitors left:I find and conclude that Respondent,in this organizational effort on the premises,of this Charging Party, coerced its employees within the meaning of Section 8(a)(1)(A) of the Act, as I have found the Respondent's visit to the premises of B. Brown toJbe.eoercive,and for the same reasons, as hereafter set out.4.The visit to Mail & Media, Inc.Respondent's organizational effort at the establishment of the Charging Party, Mail& Media, Inc., was made 3 days after the group visits to two of the other ChargingParties and 4 days after the visit to the fourth.Inasmuch as Mail&Media hademployed a uniformed and armed guard to keep unauthorized persons out of itspremises prior to the visit made on March29, byRespondent's group,it is obviousthat this Charging Party anticipated such a visit although the record does not makeclear how or actually whether this Charging Party did have advance information ofRespondent's intention to seek to organize the plant, in the manner it did.Respondent's paid organizer who attended the group that called on the employeesof Mail & Media was Nat Rogers who testified concerning the visit.Wherever histestimony,concerning events that took place, conflicts with the testimony of the otherwitnesses,I discredit Rogers for his testimony reveals, and his manner on the stand'convinced me, that he was a vacillating,uncertain,obfuscating witness, whose refusalto answer simple questions responsively made his whole testimony unreliable.The other witnesses who testified concerning the events at the premises of Mail &Media are Sergeant Primo Sepilino, the hired guard,Walter Gordon, president ofMail & Media,Frances Super, Victoria Dibella, Perfecto Diera, and David Diefen-lbach, employees of Mail & Media,all of whom along with President Gordon wereengaged in their regular duties when the visitorsarrived.Insofar as I could ascertainfrom their demeanor on the witness stand, all of the witnesses last named beginningwith Sergeant Sepilino were seeking to relate honestly,as well as they could remem-ber, the details of the fast moving,hectic event.The record fairly reveals,and I find,that this organizational visit of Respondent and that to the premises of Saint Johnwere more acrimonious than the other two involved in this proceeding.This effortwas highly disturbing to the peace and quiet of the Mail & Media premises.I find from credible evidence that about 2:30 in the afternoon of March 29, 1965, agroup of approximately 25 men and women representing Respondent,appeared in areception area of the premises of Mail & Media led by Organizer Nat Rogers. Theuniformed guard Sepilino sought to stop the visitors from entering the working areasof the premises and advised the group,particularly Nat Rogers who had inquired of'Sepilino what he was doing there, that Sepilino's purpose was to keep any person notauthorized,from entering.Rogers pushed the door open and the entire group fol-lowed him through,Sepilino being"shoved in to the corner"in the process.While this was going on the receptionist rang the office of President Walter Gordon.Gordon hurried out of his office and down the hall where he met the group led byRogers.Gordon stopped Rogers and told him he had no right there. Rogers said he 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDwanted to see the boss and asked if Gordon was the boss.Gordon declined to enterinto a discussion with Rogers and asked for his card and received it.He advised'Rogers he wanted him to leave and if they did not go "the police are on the way."Rogers answered"I don'twant to make any trouble, if the police come,itwill beworse for you."During this brief conversation between Rogers and Gordon, the other representa-tives of Respondent were in the plant distributing literature and talking to the employ-ees.Afterremaining on the premises between 10 and 15 minutes, and after repeatedrequeststo leave, the visitors left.I credit the testimony of employee Frances Super that as the group entered therewas shouting,by some, of such phrases as "this is the union,this is the union";also,that they said "if you don't sign we can close the place down."I credit the testimony of employee Victoria Dibella that the visiting group enteredwith a lot of shouting; that they said "sign this paper from the union."They wereyelling "we want to unionize this place."They also stated that they wanted theemployees to sign or they were going to shut the place up; that they would be back.I find that this witness was truthful when she testified that the attitude and conduct and'statements of the visitors frightened her.Several members of the visiting group went in a pressroom where three employeesof Mail & Media were running machines. One of these employees was Perfecto Vierawho testified that as the visitors came in they were "like running horses" talking atthe same time.I find that this witness was not exaggerating in this statement but thatitwas his honest effort, with some language difficulty, to best characterize the manner-of approach made by the members of the group. There they gathered around his.press, all talking at the same time,advising him of the benefits of membership in theUnion and inquiring concerning his wages.He heard one of them say, and I credithis testimony in this respect, that if the guard had tried to stop them with a gun theywould kill him with his own gun.He stopped his press fearful that some of thepeople gathered around him might put their hands in it and be injured.In the press-room representatives of Respondent also said, so that the employees could hear it, thanthere would be a strike and picketing May 1, and if the employees did not join theywould not be able to get supplies, that they could not work without supplies.On the basis of the foregoing findings I conclude that Respondent,in its effort to'organize the employees of Charging Party Mail & Media, coerced them within the-meaning of Section 8(b) (1) (A) of the Act for reasons hereafter appearing.The Coercive Effect of Respondent's Organizing MethodAs previously indicated two of these cases, that is Saint John and Mail & Media,involve conduct on the part of the Respondent that is present in the other two cases,B. Brown and Columbia Letter, and in addition, evidence of other conduct that pro-vides additional support for the case of the General Counsel.As previously indicated,also, I have concluded that the conduct of Respondent with repect to the employeesof all four employers was coercive and in violation of the provisions of Section8(b) (1) (A) of the Act. In the cases of Saint John and Mail, & Media, I have foundthat Respondent made threats, either of violent action or loss of employment to theemployees through work stoppages.For ease of reference to the mildersituation asdistinguished from the more aggravated, I refer to B. Brown and Columbia Letter asthe cases of "minimum conduct" and to Saint John and Mail & Media as the "aggra-vated cases."It follows, of course, that if the evidence presented here in the case ofminimum conduct support findings and conclusions of a violation of the Act, there isall the more reason for finding the violation in the aggravated cases I therefore dealhere with the question as to whether the evidence in the cases of minimum conductestablish a violation of the Act.While most persons capable of judging, would likely. consider the Union's action in,the minimum conduct cases both distasteful and unwise, and possibly see in it conductcalling for either police action or a remedy for trespass, or both, whether such actionviolates the provisions of Section 8(b)(1)(A) of the National Labor Relations Act,as amended,is not beyond doubt.Counsel for the General Counsel has argued that the question is not unique and that'there is precedent in Board decisions in support of the violation.The cases on whichhe relies, however,are not directly in point, arising as they do out of union conductmore culpable than that which we deal with here.However, to the extent that theearlier cases do indicate an unwillingness on the part of the Board to condone a union'simposition of its will over that of the employer on the latter's own premises,and theresulting interference with the normal flow of work, they are relied on to supportthis finding of violation of 8 (b) (I) (A). DISTRICT 65, RETAIL, WHLSE. & DEPT. STORE UNION623The cases relied on by the General Counsel areGimbel Brothers, Inc.,100NLRB 870, andDressmakers Joint Council, etc. (Susan Evans, Inc.),146 NLRB 559.In the former the Board said at page 877 "Like the Trial Examiner, we find that theharassment of sales personnel on the selling floors violated Section 8(b) (1) (A) eventhough it was unattended by any actual physical obstruction.We believe that thiskind of indoor picketing is the equivalent of physical coercion."And inDressmakers,cited above, General Counsel relies heavily on this statement of the Board appearingon page 562: "Accordingly, we further find, as did the Trial Examiner, that theRespondent by raiding the premises of Susan Evans on January 27, 1962, engaged inconduct calculated to coerce the employees into joining the Respondent and therebyalso violated Section 8 (b) (1) (A)."Counsel in his argument, seems to separate the Board's words "raiding the prem-ises" from all the circumstances in the case in which the words were used (more aggra-vated than here, as stated) and attributes to the Board condemnation of any intrusionby union organizers, in numbers, that disturbs the normal work of employees on thepremises.If this is what the Board meant in the quoted language, then the case citeddirectly supports the holding in the instant case, but it would seem that the languageshould be interpreted in the context of the facts of the case in which it was used. Evenso,Dressmakerssupports to some extent the violation found in this case.There are, however, otherdecisionsof the Board which by analogy seem to supportthe violation found here.In these cases of minimum conduct the mass of union representatives, by sheerforce of moving bodies, impose the union's will over that of the protesting employer,on its own premises, and in the presence of its employees. Such conduct I find andconclude was reasonably calculated to coerce the employer.Coercive conductdirected against anemployerin the presence of his employees is deemed to be coerciveof theemployeesunder a well-established Board principle.SeeCommunicationsWorkers of America, AFL-CIO (Ohio Consolidated Telephone Company),120NLRB 684, 686, and the cases there cited. Implicit in this rule is the valid assumptionthat employees, observing that the employer cannot withstand the force of the union,naturally conclude, or would be inclined to conclude, that they too should yield tothe union's wishes.There is another Board principle that has application, by analogy, to the situationpresent in these cases.A massed group of union adherents violates 8 (b) (1) (A) whenit impedes an employee in the normal pursuit of his duties for the employer, evenwhere there are no threats of reprisal, or violence, flowing from the individuals con-stituting the group.This rule has had application usually in mass picketing at plantentrances and exits.Typical of the decisions in which this rule has been applied isthe case ofLocal No. 3887, United Steelworkers of America, AFL-CIO (StephensonBrick & Tile Company),129 NLRB 6. In it, at page 8, the Board, overruling theTrial Examiner's failure to find a violation of 8(b) (1) (A) on the ground as he deter-mined that there was no violence or threat of violence involved in the incident, heldthat there was a violation because pickets prevented a truckdriver from leaving theemployer's brickyard. Just how long the truckdriver in the cited case was preventedfrom doing his work does not appear in the decision; but it could not have been foran extended period because the pickets permitted him to leave the premises when thepolice were called. It would seem anomalous not to apply this same rule to findcoercive conduct where "indoor picketing" is involved (to borrow the phrase of theBoard inGimbel Brothers, supra)and where the interruption of work was in allprobability much more extensive than in the case of the delayed truckdriver.Apart from such Board precedent as there may be, bearing on the issue eitherdirectly or by analogy, it seems right within the meaning of Section 8 (b) (1) (A) andthe total structure of the Act, that the conduct of Respondent in the organizationaltactics involved in this case, should be condemned, and found to be coercive and inviolation.The problem presented in the issue is not new to the Board. It arises from two con-flicting rights of employees guaranteed by Section 7.There is the right to join andassist labor organizations and to increase the membership thereof, on the one hand,and on the other, the right to refrain from. joining or assisting labor organizations. Inthe instant case and all others where the issue involves conflict between these two.rights growing out of real-life situations, the problem confronting the Board is oneof balancing the two rights.Thus, in this case,.with -its expertise in the field of indus-trial relations, and as an administrative agency not bound by the purely legalistic views(1)(A); and the resultant query as to whether the Union's conduct here is coercive,which choice between the two conflicting employee rights, best serves the broad,underlying principle of the Act to avoid, or substantially minimize, industrial strife. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuperficially, if not in fact, it would serve the employee's Section 7 right to assistand increase the membership of unions, to hold here that Respondent's conduct is notviolative.It should be noted, however, that the organizational method utilized byRespondent, and which it now claims is lawful, is one not generally used by unions.No doubt many experts in the field of industrial relations would claim that this method,even if legal, would not be a good one, and by reason of the animosity it would'create, through inevitable disruption of employers' production, might defeat its ownpurpose.On the other hand, it would serve the employee's Section 7 right not to aid or assistunions, to find here that the Union's conduct did violate 8(b) (1) (A). In this balanc-ing process the decision as to which of the two conflicting rights should be given the-greater weight, is properly a factor in the interpretation of the meaning of Section8(b) (1) (A). In other words in the determination as to whether the Union's conductis coercive under 8(b)(1) (A), it is not only proper, but necessary to look for theresultthatbestserves all other pertinent parts of the Act (as the conflicting employeerights of Section 7) and the Act's broad purposes, as well; i.e. the purpose to minimizeindustrial strife.Thus in the determination of the "best result" we are not confined to,the narrow language of Section 8(b)(1)(A).We are not necessarily reduced toinability to cope with a bad situation, on the ground that Congress should have been,more specific in the language of one section directly involved, about which we can,only deplore and express regret.If the administrative bodies on which Congress relies to enforce its many enact-ments (all necessarily drafted in broad terms that cannot possibly anticipate the situa-tions that will arise), do not exercise their expertise in the application of the broadprinciples of the congressional enactments to the continual flow of new fact situations,then either the broad purposes of the enactments suffer for lack of fulfillment orstatutes become intolerably long and tedious in detail.As pointed out by counsel for the General Counsel, the Board has discharged well'itsresponsibility of interpretation of the word "coercion" as it appears in Section8(a)(1), restricting employers with respect to their employees' rights to join andassist unions.He argues "that certainly the Board has ... properly ... ridden closeherd on employers when they, in violation of Section 8(a) (1) or 8(a) (3) have inter-fered with the rights of their employees under Section 7 to join a union. It seems tome that what is good for the goose is good for the gander ...... The goose-ganderreference may overstate the case, for it is well established in our law that the employerstands in a different position than the union, in their respective relationships withemployees, and that the restrictions, in various areas of the relationship, must begreater on the employer than on the union. But counsel's argument does put empha-sis on the fact that the literal language of the Act in a related section is subject togreat flexibility, and that the wordcoercioncan be extended to cover a very broadfield of conductIn further support of the view that there must be broad consideration of all partsand purposes of the Act, in search of the "best result" to which weight should be givenin interpreting 8(b)(1)(A) it must be borne in mind that if the conduct complainedof here is condoned, not only will the stamp of approval be given to an organizingmethod hitherto little used, but the flood gates will be opened to a new class of casesbefore the Board, in which it will be called upon to confine, by case after case, con-duct not here involved, but later added to this method, and claimed to be legal. Thusthe machinery of the Board, already overtaxed, will be loaded with a new series ofcases that will impose restrictions and refinements on a course of conduct that servesno useful purpose and that should have been outlawed in the first instance. If a unioncan enter an employer's premises without any advance notice over the employer'sprotest, in groups of 15 to 30 persons and stop all production for periods runningfrom 15 to 30 minutes and reduce it for longer unascertainable periods, once, and notviolate the Act designed to control industrial relations, then how many additionalcases will be required to ascertain the effect of the same kind of visit with 50 or 100union adherents?Or how many cases will have to be heard to determine that half-day visits are coercive; and how many more to reach an ultimate conclusion that15-minute visits every other day for 40 days, does in fact coerce the employees?All the foregoing considerations, relating to the "best result" theory, and the pros-pects of a new burden on the Board, seem out of place in a decision involving pri-marily, the interpretation of a statute; and they are, if in fact the language of thestatute is so clear that it is susceptible of only one meaning.But these considerationsare bluntly stated, and perhaps belabored, to emphasize that an administrative bodyhas a unique obligation to reach, where it can under the language with which it deals, DISTRICT 65, RETAIL, WHLSE. & DEPT. STORE UNION625a result that best serves its broad purposes.And it is inherent in the scheme of admin-istrative agenciesthat they must keep their workloadsmanageablereallyto servetheir purposes.This concept leads us into the matter that follows.Another reason why a violation should be found in these cases of minimum con-duct is because the method of organization employed by Respondent is teeming withincipient coercion.That is to say, the situation created in an employer's plant whena union enters en masse, uninvited,contacts employees in the presence of the protest-ing employer,and stops production,ispregnant with all sorts of coercion,that isthreats of violence, actual violence, and threats of loss of employment,if the employ-ees do not submit to the union'swill.This incipient coercion is coercion in fact, in itsearliest stages;and it should be dealt with when it is found.These cases present asituation similar to the small leak in the dike that can be plugged if found in time; oreven to the soft spot in the dike, which if not corrected when detected will grow intoa flood.That this is so, is well established by the two aggravated cases of the fourhere being decided, in which the same union, with different groups of adherents,exceeded "minimum conduct" in its efforts to "sign up" employees.And in virtuallyall of the other cases, very few in number, that have come before the National LaborRelations Board with fact situations basically like these, that is, involving an invasionof premises during working hours by mass groups of union adherents, the visits havebeen attended with violence and threats, or other conduct denounced by the Board.SeeGimbel Brothers, Inc.,andDressmakers Joint Council, etc., supra.Counsel for Respondent has argued, with reference to the legislative history ofSection8(b)(1)(A),that the proscriptions of the section are limited to actual orthreatened economic reprisals and physical violence by the unions-that a necessaryelement is always violence, either actual violence, or threats of violence, and thatelement lacking here, there should be no finding of a violation.But the Board hasmoved away from the early decisions involving violence as evidenced by the caseswhere mass picketing merely prevents ingress and egress by employees at the plantgateas inLocal No. 3887, United Steelworkers of America, supra,and other caseshereinbefore cited.Counsel has also disavowed that Respondent here seeks to establish a new organiz-ing method and points out that these cases arose in an organizing drive which haspassed.Notwithstanding that full credit is given to counsel's disavowal, and grant-ing that the Union's conduct in these cases was not carried on for the purpose of test-ing organizationaltactics as to their lawfulness under the Act, it cannot be denied thatonce these methods are held to be lawful insofar as the Labor Management RelationsAct is concerned, aggressive unions, if not Respondent, then others, are sure to utilizethe method.For if there is a hole in the fence the bull will find his way out of thepasture.Other remedies (some suggested in the record) that might be utilized toremedy or prevent the mass intrusion into employers' premises, would seem to bequite inadequate to right whatever wrong is done.For all of the foregoing reasons, and on all of the considerations discussed, I findand conclude that Respondent, in the organizational methods employed as to all fourof the Charging Parties, engaged in conduct reasonably calculated to coerce theemployees of each employer and thereby violated Section 8(b)(1)(A) of the Act ascharged.THE REMEDYInasmuch as I have found that Respondent has engaged in unfair labor practicesI shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Because the Respondent has been found in this proceeding to have violated Sec-tion8(b) (1) (A) with respect to employees of four different employers, by a commonmethod of organization shown by the evidence in this case to have even broaderapplication than to these four employers;and also because of the conduct of this sameunion inother cases before the Board, of which I take notice, namelyGimbel Brothers,Inc., supra,andHerbert Bernstein, Alan Bernstein, Laura Bernstein, a copartnershipd/b/a Laura Modes Company,144 NLRB 1592, I conclude that there is a likelihoodthat Respondent will engage in conduct violative of the Act, with respect to employeesof other employers subject tothe Act,in the area of Respondent's jurisdiction, and Ishall therefore,to effectuate the purpose of the Act, enter a broad order requiringRespondent to cease and desist from engaging in all such conduct with respect to all,such other employers,as well as the four employers here involved.RECOMMENDED ORDERUpon the findings of fact and conclusions of law hereinbefore made, and the entirerecord in this case,and pursuant to Section 10(c) of the National Labor Relations 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, as amended, I recommend that the Respondent, District 65, Retail, Wholesale& Department Store Union, AFL-CIO, its officers, representatives, and agents, shall:1.Cease and desist from-(a)Entering the premises of any of the Charging Parties in this case, hereinafternamed, or of any other employer in the geographic area of its jurisdiction and of theNational Labor Relations Board in groups of its members, representatives, or adher-ents, uninvited or over the protest of the employers, during working hours, and byand through the members of such groups going to the work places of the employeesand there, either orally or by distribution of literature, soliciting their support of, ormembership in, the Union, thereby preventing said employees from engaging in theirnormal work; and making threats, either veiled or direct, of violence to any employeeor other person in the premises, or of adverse action respecting their employment;and shoving or pushing or in any other manner restricting the freedom of action ofany such other person.(b) In any like or related manner restraining or coercing employees of all of saidemployers in the exercise of rights guaranteed to them by Section 7 of the Act, exceptto the extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which will effectuate the policies ofthe Act-(a) Post at the offices and meeting halls of Respondent, copies of the attachednotice marked "Appendix." 1Copies of said notice, to be furnished by the RegionalDirector of Region 2, shall, after being signed by Respondent's representative, beposted by it immediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all places where notices toitsmembers are customarily posted.Reasonable steps shall be taken by Respondentto ensure that said notices are not altered, defaced, or covered by any material.(b)Mail to the Regional Director of Region 2, signed copies of the Appendix,for posting in each of the Charging Parties' plants.Copies of said notice, to befurnished by said Regional Director, shall, after being signed by Respondent'srepresentative, be forthwith returned to the Regional Director for disposition by him.(c)Notify said Regional Director, in writing, within 20 days from the date ofreceipt of the Decision, what steps Respondent has taken to comply herewith.2(d)The names, and the addresses of the plants, of the Charging Parties, herein-before referred to are as follows:B. Brown Associates, Inc., 305 East 45th Street, Manhattan, New York, NewYorkThe St. John Associates, Inc., 75 West 45th Street, New York, New YorkColumbia Letter Co., Inc., 21 Hudson Street, New York, New YorkMail & Media, Inc., 404 Park Avenue South, New York, New York'In the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder Is enforcedby a decree of a United States Circuit Court of Appeals the words "a Decree of theUnited States Circuit Court of Appeals,Enforcing an Order"shall be substituted for thewords "a Decision and Order."21n the event that this Recommended Order is adopted by the Board this provisionshall be modified to read "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS AND TO ALL EMPLOYEES OF B. BROWN ASSOCIATES, INC.,THE ST. JOHN ASSOCIATES, INC., COLUMBIA LETTER CO., INC., AND MAIL & MEDIAINC., ALL IN NEW YORK CITY, NEW YORKPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT enter thepremisesof any of the ChargingParties in this case,named above, or of any other employer in the geographic area of our jurisdictionand of the National Labor Relations Board, through groups of our members,representatives or adherents, uninvited or over the protest of such employers,during working hours, and by and through the members of such groups going tothe work places of the employees and there either orally or by distribution' of THE EMBERSOF JACKSONVILLE, INC.627literature, solicit their support of or membership in our Union, thereby prevent-ing said employees from engaging in their normal work; or make threats, eitherveiled or direct, of violence to any employee or other person in the premises, orof adverse action respecting their employment; or shove or push or in any othermanner restrict the freedom of action of any such other person.WE WILL NOT in any like or related manner restrain or coerce the employeesof B. Brown Associates, Inc., The St. John Associates, Inc., Columbia LetterCo., Inc., and Mail & Media, Inc., or the employees of any other employerwithin the geographic area of our jurisdiction and of the National Labor Rela-tions Board, in the exercise of rights guaranteed to them by Section 7 of theAct, except to the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act.DISTRICT 65, RETAIL, WHOLESALE & DEPARTMENTSTORE UNION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No. 751-5500.The Embers of Jacksonville,Inc.andHotel&Restaurant Em-ployees&Bartenders International Union,AFL-CIO.CaseNo. 12-CA-3142.March 11, 1966DECISION AND ORDEROn December 10, 1965, Trial Examiner Phil Saunders issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner with the modification noted below.1Paragraph 3 of the Trial Examiner'sConclusionsof Lawismodified by deleting thesurnames of the five discriminatees and by substituting the full names of Lawrence Baker,John W. Dorn, Jr., Robert Lee Jones, Lynn Davis, and Nolen Wilkerson.157 NLRB No. 58.221-374-66-vol. 157-41